Citation Nr: 0614774	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for skin disability 
affecting the feet.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision in which 
the RO denied the veteran's claim for onychomycosis fungus of 
the feet.  The veteran filed a notice of disagreement (NOD) 
in March 2004 and the RO issued a statement of the case (SOC) 
in December 2004.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2. Although there is no documented evidence of skin problems 
affecting the veteran during service, the veteran has 
asserted experiencing such problems in service, and his 
corroborated by a statement by his brother (who served with 
him). 

3.  A probative VA medical opinion indicates that the veteran 
has the worst strain of onychomycosis fungus of the feet, and 
that he could very well have contracted tinea pedis and 
onchomycosis fungus of the feet as far back as 1961 (during 
active service).


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for skin disability affecting the 
feet-diagnosed as tinea pedis and onychomycosis fungus of 
the feet-are  met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim has been 
accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for tinea pedis and onychomycosis fungus of the 
feet are met.

Initially, the Board notes that the evidence of record shows 
that the veteran has recently been diagnosed with tinea pedis 
and onychomycosis fungus of the feet.  Therefore, current 
disability is demonstrated as discussed in more detail, 
below.  See Watson, 4. Vet. App. at 314.  The question 
remains, however, as to whether current skin disability 
affecting the feet is medically related to the veteran's 
active military service.

The Board notes that, in this appeal, complete copies of the 
veteran's service medical records (SMRs) from the National 
Personnel Records Center (NPRC) were not available for 
review.  Indeed, all efforts by the RO to obtain any such 
records (through NPRC and PIES) were unsuccessful; in January 
2003, the NPRC responded to the RO's request for records that 
it did not have any service medical records for the veteran, 
and that further efforts to locate them at NPRC would be 
futile.  The veteran submitted copies of SMRs from his 
personal files; however, his assertion that he was diagnosed 
with onychomycosis fungus of the feet during service is not 
specifically documented in the copies of service records that 
he provided.  

Notwithstanding the absence of documented medical evidence of 
tinea pedis, onychomycosis fungus of the feet or other skin 
problems during service , the Board notes that the veteran is 
competent to assert the occurrence of a skin problem 
involving his feet, and to describe the symptoms that he 
experienced.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Moreover, the Board finds that the veteran's assertions are 
supported by his brother's May 2003 statement that they 
served together aboard the USS Lake Champlain CVS 39 in 1961. 
The veteran's brother stated that he shared a compartment 
with the veteran and that he observed the veteran's irritated 
and odorous feet during that period.  The veteran's brother 
is likewise competent to report his observations, and the 
Board find that his statement tends to lend credibility to 
the veteran's assertions.  In February 2004, the NPRC 
provided evidencing verifying that the veteran's brother also 
had military service in the U.S. Navy (from December 1959 to 
January 1963), and that he served on the USS Lake Champlain 
in February 1961.  Under these circumstances,  the Board 
accepts as credible the veteran's assertions that he 
experienced foot problems during his period of service.

During a 2005 RO hearing, the veteran contended that he was 
treated by several physicians after discharge from the Navy.  
However, the multiple requests for records were returned as 
undeliverable.  The veteran submitted an August 1987 problem 
list in which H. Cross, MD, reported that the veteran had 
experienced athlete's feet since 1961 while in service.  

The veteran's former spouse provided a statement that, during 
the period from 1965 to 1969, while she was married to the 
veteran, his feet were itching, raw, wet, and odorous.  The 
spouse further stated that nothing that he tried helped the 
problem.  

According to Togus VA Medical Center (VAMC) outpatient 
medical records, dated from October 2001 to February 2003, 
the veteran was diagnosed with onychomycosis fungus of the 
feet and tinea pedis.  In December 2002, the veteran 
underwent onychauxic hallux nails debridement.  

In a an August 2003 consultation note, a VA podiatrist 
reported that, in his professional opinion, the veteran's 
tinea pedis and onychomycosis could very well have been 
contracted as far back as 1961.  The podiatrist added that 
the veteran had the worst strain, which he may not be able to 
get rid of completely.

The Board finds probative the August 2003 opinion of the VA 
podiatrist on the matter of the etiology of current skin 
problems affecting the feet.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
While the August 2003 VA podiatrist's opinion is not 
definitive, it has been couched in language sufficient to 
permit the application of the reasonable doubt doctrine.  
Clearly, the examiner's opinion was reached only after 
treating the veteran on an outpatient basis, and considering 
the veteran's assertions and the other lay evidence of 
record, as well as his documented medical history.  

The Board has also considered the report of March 2005 VA 
examination in which the examiner stated that his opinion as 
to etiology was not proffered due to the lack of SMRs; he 
also noted the veteran's brother's lay statement that served 
with the veteran in the Navy and that the veteran did have 
skin problems involving the feet in service, and the absence 
of post service medical records until recently.  As a result, 
the VA examiner stated that he was unable to provide opinion 
of a nexus without mere speculation.  Because the examiner 
provided no opinion with respect to the etiology of the 
veteran's onychomycosis fungus of the feet, his comments 
cannot be interpreted as ruling out a relationship between 
the current disability and service.  As such, the Board finds 
that the March 2005 comments do not rebut the August 2003 VA 
examiner's opinion.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

In view of the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for skin problems of the 
feet-diagnosed as tinea pedis and onychomycosis fungus of 
the feet-are  met.


ORDER

Service connection for tinea pedis and onychomycosis fungus 
of the feet is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


